Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 29, 2020

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 KITSAP COUNTY, a political subdivision of                         No. 53878-4-II
 the State of Washington,

                                Respondent,

        v.

 KITSAP RIFLE AND REVOLVER CLUB, a                           UNPUBLISHED OPINION
 not-for-profit corporation registered in the State
 of Washington, and JOHN DOES and JANE
 ROES I-XX, inclusive,

                                Appellant.

         and

 IN THE MATTER OF NUISANCE AND
 UNPERMITTED CONDITIONS LOCATED
 AT One 72-acre parcel identified by Kitsap
 County Tax Parcel ID No. 362501-4-002-1006
 with street address 4900 Seabeck Highway
 NW, Bremerton, Washington.

       MELNICK, J. — The Kitsap Rifle and Revolver Club (Club) appeals the trial court’s order

denying its motion to terminate a sanction for contempt of court. The Club argues that the

contempt sanction must be terminated because it is financially unable to perform the sanction’s

purge condition. The trial court did not abuse its discretion in determining that the Club had the

financial ability to perform the contempt sanction’s purge condition. We affirm.
53878-4-II


                                                 FACTS1

I.         BACKGROUND

           The Club is a nonprofit corporation that has operated a shooting range in Bremerton since

the 1920s. In 1993, the Club’s use of the shooting range was a lawfully established nonconforming

use.

           In the 1990s, the Club began developing the property on which its shooting range was

located. It included clearing and excavating wooded or semi-wooded areas, removing vegetation,

replacing a water course that ran through a wetland buffer with two 475-foot culverts, and

excavating and moving soil. The Club did not obtain permits for any of this work.

           In 2011, Kitsap County filed a complaint for an injunction, declaratory judgment, and

nuisance abatement against the Club. The County argued that the Club’s development activities

were unlawful because it lacked the necessary permits.

           After a bench trial, the trial court concluded that the Club’s unpermitted use of the property

was unlawful and terminated the nonconforming use of the property as a shooting range. The trial

court issued a permanent injunction prohibiting the Club from operating a shooting range until the

County issued conditional use permits for the Club’s property.2 The court also authorized issuance

of a warrant of abatement, the details of which would be determined at a later hearing.




1
  These facts are derived from Kitsap County v. Kitsap Rifle (Kitsap Rifle III), No. 50011-6-II,
(Wash. Ct. App. Jan. 30, 2018) (unpublished), https://www.courts.wa.gov.opinions/, and Kitsap
County v. Kitsap Rifle & Revolver Club (Kitsap Rifle I), 184 Wn. App. 252, 261, 337 P.3d 238
(2014), as well as the record submitted.
2
     The court also issued a permanent injunction prohibiting other activities at the shooting range.


                                                     2
53878-4-II


II.    KITSAP RIFLE I (2014)

       The Club appealed the trial court’s ruling. We stated that “there is no dispute that the

Club’s unpermitted development work on the property constituted unlawful uses.” Kitsap County

v. Kitsap Rifle & Revolver Club (Kitsap Rifle I), 184 Wn. App. 252, 275, 337 P.3d 238 (2014).

We affirmed the trial court’s ruling that the Club’s development work violated County land use

permitting requirements. However, we concluded that termination of the nonconforming use was

not the proper remedy. As a result, we vacated the trial court’s injunction prohibiting the Club

from operating as a shooting range and remanded for the trial court to determine the proper

remedies for the Club’s permitting violations under the Kitsap County Code.

III.   REMAND FROM KITSAP RIFLE I

       On remand, the trial court issued an order supplementing judgment on remand. The order

stated in pertinent part that the Club had to apply for and obtain site development activity

permitting (SDAP) within 180 days of the order, i.e. August 3. The order also ordered that a

warrant of abatement could be authorized if the Club’s participation in the permitting process did

not cure the code violations and permitting deficiencies.

       The trial court entered the order on February 5 after the 180-day period ended and the Club

had not submitted an SDAP application.

IV.    MOTION FOR CONTEMPT

       On August 18, the County filed a motion for contempt, requesting that the court prohibit

the Club from operating a shooting range until the Club submitted an application for an SDAP.

       The trial court held a hearing on August 26. The Club argued that it was unable to comply

with the court’s order because of the expense. The court declined to find the Club in contempt at




                                                3
53878-4-II


that time and provided an additional 90 days for the Club to file the required SDAP application.

The court scheduled a second hearing for December 2.

       At the second contempt hearing, the County argued that the Club had not established an

inability to pay the expenses of the permit process.

       The Club had submitted a declaration of Marcus Carter, the Club’s executive officer, about

the cost of completing the application and the Club’s end-of-month operating account balance in

2016. But the Club failed to present corroborating information about its financial situation,

including tax returns, statements of assets and liabilities, or bank statements. The court noted that

the Club presented minimal evidence of inability to pay and therefore did not meet its burden of

proof. The court concluded that “the lack of detailed evidence” was fatal to the Club’s claim that

it was unable to comply with the court’s order. Kitsap County v. Kitsap Rifle (Kitsap Rifle III),

No. 50011-6-II, slip op. at 16 (Wash. Ct. App. Jan. 30, 2018) (unpublished),

https://www.courts.wa.gov.opinions/.

       The trial court granted the County’s motion for contempt and entered an order, along with

findings of fact and conclusions of law. The court concluded that an appropriate remedy for the

Club’s contempt was an injunction prohibiting the Club from operating a shooting facility until it

obtained permitting. On that basis, the court enjoined the Club from operating its shooting facility

“until such time that [the Club] obtains permitting in compliance with KCC Titles 12 and 19.”

Clerk’s Papers (CP) at 64 (emphasis added).

V.     KITSAP RIFLE III (2018)

       The Club appealed the trial court’s contempt order. We affirmed the contempt order. We

also held that substantial evidence supported the trial court’s implicit finding that the Club was

able to comply with the court’s order. However, we also decided that the court erred in ruling that



                                                 4
53878-4-II


the Club was required to obtain an SDAP, rather than applying for one, in order to purge the

contempt. We reasoned that the purge condition was punitive because actually obtaining a permit

was outside the Club’s control and “the Club does not have the ability to satisfy the purge condition

without relying on the County’s actions.” Kitsap Rifle III, slip op. at 21.

       In remanding the case, we also noted:

       [T]he fact that the Club in December 2016 did not prove its inability to comply with
       the trial court’s supplemental order does not preclude the Club from producing new
       or additional evidence of an inability to comply in a future proceeding. The
       contemnor must be given the opportunity “at regular intervals, to present new
       evidence tending to show that the [sanction] has lost its coercive effect or that there
       is no reasonable possibility of compliance with the court order.”

Kitsap Rifle III, slip op. at 22 (quoting In re Pers. Restraint of King, 110 Wn.2d 793, 805, 756 P.2d

1303 (1988)).

VI.    REMAND ORDER

       On June 7, 2019, the trial court entered an amended contempt order that read, in pertinent

part, as follows:

       2. [The Club] is enjoined from operating a shooting facility until such time that:
       (a) [the Club] submits a complete site development activity permit (“SDAP”)
       application to Kitsap County for permitting to cure violations of KCC Titles 12 and
       19 found to exist on the Property in the original Judgment (hereafter “Purge
       Condition”); (b) [the Club] proves in a future proceeding that it does not have the
       ability to comply with the permitting order in the Supplemental Judgment, such as
       by proving it does not have the ability to perform the Purge Condition; or (c) [the
       Club] proves in a future proceeding that it is no longer in contempt, such as by
       proving that all violations of KCC Titles 12 and 19 found to exist on the Property
       in the original Judgment have been abated or that [the Club] lacks the ability to cure
       violations of KCC Titles 12 and 19 found to exist on the Property in the original
       Judgment.

CP at 68 (emphasis added).




                                                 5
53878-4-II


          On June 20, 2019, the Club filed a motion to terminate the trial court’s contempt sanction.

The Club argued that the coercive sanction should be terminated because it lacked the funds

necessary to submit a complete SDAP application and was therefore unable to perform the purge

condition.

          In support of its motion, the Club submitted an e-mail from the County stating that the Club

would be required to file an application for an SDAP-Commercial as opposed to a less burdensome

SDAP-Grading 2 as suggested by the Club. The Club also submitted a declaration from Barbara

Butterton, a Club member who stated that she had submitted several documents to the County to

initiate the process of the Club submitting an SDAP application.

          In addition, the Club submitted the declaration of Marcus Carter, its executive officer.

Carter stated that the application for an SDAP-Commercial would cost $6,722.40. In addition,

Carter stated that the total cost of submitting the SDAP application would be $45,377.40.3

          Carter attached the Club’s treasurer’s report and bank statements for 2019, which he stated

were the Club’s most current and accurate financial documents. These materials showed that the

Club’s monthly average balance for January through May was $4,760.16, and that the Club had

$4,022.17 in its accounts at the end of May. The Club expected that its accounts would hold

approximately $4,000 at the end of June. Carter stated that these accounts (and petty cash)

represented the Club’s only liquid assets. He concluded:

          The Club’s only significant sources of income in 2019 have been membership dues
          and donations. Despite the Club’s continuous and ongoing efforts to raise funds, it
          started the year with very little cash and has been unable to improve its financial
          position. The Club is also not aware of any way it can obtain a loan secured by any
          of its property, and even if it did it would be unable to make monthly loan payments.

CP at 99.


3
    He based this figure on a consultant’s estimated cost and an engineer’s estimation.


                                                   6
53878-4-II


       The County did not challenge the Club’s evidence regarding the cost of submitting a SDAP

application or the Club’s financial resources. The County acknowledged that the Club appeared

to have little liquid assets. However, the County emphasized that the Club had not presented

evidence of any attempt to obtain a loan or what a monthly payment on a loan would be. The

County argued that the Club “has not provided this Court with meaningful information that

indicates that financial options have been exhausted, let alone sufficiently explored.” CP at 154.

       The County also argued that the Club had not presented any evidence of any meaningful

fundraising efforts. The County noted that the Club claimed that its continuous and ongoing

fundraising efforts had been unsuccessful, but that the Club had left the trial court “with the

unanswered question as to what continuous and ongoing fundraising efforts look like.” CP at 154.

       Finally, the County argued that the Club was simply unwilling to comply with the trial

court’s order, not unable to comply. The County referenced Butterton’s application for a waiver

of certain application requirements, which stated that some requirements were a waste of time,

resources and money and other requirements were not necessary or needed. The County claimed

that these statements reflected the Club’s true feelings about the application process.

       In its reply memorandum, the Club emphasized that its property had no value, as found in

the trial court’s 2012 judgment, and was its only source of collateral for a loan. In the 2012

judgment, the trial court found that an appraiser had determined that the Club’s property had no

value because the property was lead-contaminated and a $2-3 million cleanup might be required.

       The Club also submitted another declaration from Butterton, who now identified herself as

the Club’s president. Butterton stated that no lender would accept the Club’s property as collateral

for a loan because of environmental and permitting issues, and the Club had no other assets. In




                                                 7
53878-4-II


addition, the Club owed over $180,000 in attorney fees for related insurance coverage litigation,

which was another reason the Club could not obtain a loan.

       Regarding fundraising, Butterton stated the Club’s primary source of fundraising,

charitable events at the shooting range, was unavailable because the range had been shut down.

She stated that the Club had mailed about 150 letters to other shooting ranges, its members, and

the National Rifle Association Board of Directors, but that effort resulted in less than $1,000 in

donations. The Club tried to establish a GoFundMe page, but the page was rejected as too political.

Finally, as a 507(c)(7) organization the Club could not receive more than 15 percent of its income

from nonmember sources, which limited its ability to raise $45,000. Butterton noted that despite

its fundraising efforts, the Club was “not aware at this time of any person or combination of persons

willing to give it $45,000.” CP at 230.

       After hearing argument, the trial court denied the Club’s motion to terminate the contempt

sanction. It made no findings of fact. In an oral ruling, the trial court said it agreed with the

County’s arguments.

       The Club appeals the trial court’s order denying the motion to terminate the contempt

sanction.

                                            ANALYSIS

I.     MOTION TO TERMINATE CONTEMPT SANCTION

       The Club argues that the trial court erred by denying its motion to terminate the contempt

sanction because it presented sufficient evidence that it was financially unable to satisfy the purge

condition. Because the trial court did not abuse its discretion in determining that the contemnor

could comply with the purge condition, we disagree.




                                                 8
53878-4-II


         A.      Legal Principles

         We review the trial court’s conclusion regarding the contemnor’s ability to comply with a

purge condition for an abuse of discretion.4 In re Det. of Faga, 8 Wn. App. 2d 896, 900, 437 P.3d

741 (2019). A court abuses its discretion if there is a clear showing that the court’s exercise of

discretion was manifestly unreasonable or based on untenable grounds or reasons. Faga, 8 Wn.

App. 2d at 900. A court also abuses its discretion if a ruling is based on an erroneous interpretation

of the law. In re Marriage of Shortway, 4 Wn. App. 2d 409, 418, 423 P.3d 270 (2018).

         Chapter 7.21 RCW provides courts with the authority to impose sanctions for contempt of

court. Contempt of court includes the “intentional . . . [d]isobedience of any lawful judgment,

decree, order, or process of the court.” RCW 7.21.010(1)(b).

         The contempt statutes distinguish between remedial, or civil, sanctions and punitive, or

criminal, sanctions for contempt of court. RCW 7.21.010(2), (3); In re Interest of Silva, 166 Wn.2d

133, 141-42, 206 P.3d 1240 (2009). Remedial sanctions are “imposed for the purpose of coercing

performance when the contempt consists of the omission or refusal to perform an act that is yet in

the person’s power to perform.” RCW 7.21.010(3). Punitive sanctions are imposed “to punish a

past contempt of court for the purpose of upholding the court’s authority.” RCW 7.21.010(2). A

civil contempt sanction that is punitive rather than coercive is invalid. Faga, 8 Wn. App. 2d at

900.

         To qualify as remedial, a contempt sanction must allow the contemnor to purge the

contempt by committing an affirmative act. Faga, 8 Wn. App. 2d at 900. In addition, the

contemnor must have the ability to satisfy the purge condition. Faga, 8 Wn. App. 2d at 900-01.

A sanction becomes punitive when the contemnor cannot purge the contempt. In the Matter of


4
    The person subject to contempt is referred to as the “contemnor.”


                                                  9
53878-4-II


Rapid Settlements, Ltd., 189 Wn. App. 584, 613, 359 P.3d 823 (2015). “When a contemnor cannot

control whether to purge the contempt because purging the contempt is dependent on the actions

of third parties, outside of the contemnor’s control, the purge condition is inappropriate.” Faga, 8

Wn. App. 2d at 902.

       A remedial sanction may become punitive if circumstances change. When a sanction loses

its coercive effect, such as when a contemnor loses his or her ability to comply with the violated

court order, the trial court must terminate or modify the sanction. Faga, 8 Wn. App. 2d at 900-

903.

       The law presumes that the contemnor is able to perform actions that the court orders. Faga,

8 Wn. App. 2d at 901. Therefore, the inability to comply is an affirmative defense and the

contemnor bears the burden of proof. Faga, 8 Wn. App. 2d at 901. The contemnor must offer

credible evidence regarding the inability to comply. Faga, 8 Wn. App. 2d at 901.

       In Britannia Holdings Ltd. v. Greer, 127 Wn. App. 926, 929-30, 113 P.3d 1041 (2005), the

trial court found the contemnor, a judgment debtor, in contempt for disobeying multiple orders to

deliver assets. The trial court issued a purge order requiring the debtor to pay $635,000 or be jailed

for contempt. Greer, 127 Wn. App. at 929-30. On appeal, we reversed the contempt sanction

because the trial court failed to make a finding that the contemnor had the present ability to comply

with the court’s order for the payment. Greer, 127 Wn. App. at 933-34. The court reasoned that

a contemnor in civil contempt must hold the keys to his jail cell in his own pocket. Greer, 127

Wn. App. at 928.

       B.      Ability to Comply with Purge Condition

       In Kitsap Rifle III we stated that a trial court must make at least an implicit finding that a

contemnor could comply with a court order before imposing a contempt sanction. No. 50011-6-



                                                 10
53878-4-II


II, slip op. at 15. We conclude the same rule applies when a court rules on a motion to terminate

a contempt sanction.

        The trial court here made an implicit finding that the Club had the financial ability to

comply with the purge condition in the 2019 amended order. We review this finding to determine

if it is supported by substantial evidence. Cuesta v. Emp’t Sec. Dep’t, 200 Wn. App. 560, 570, 402

P.3d 898 (2017). Evidence is substantial if it persuades a reasonable person of the truth of the

premise asserted. Cuesta, 200 Wn. App. at 570.

        Although the Club submitted some evidence of its financial situation, it failed to present

tax returns, statements of assets and liabilities, and bank statements. These are the exact type of

documentation that we concluded the Club failed to present previously. We previously concluded

that “the lack of detailed evidence” was fatal to the Club’s claim that it was unable to comply with

the court’s order. Kitsap Rifle III, slip op. at 16.5

        We note that the Club once again failed to present the documentation that we specified

should be presented, such as tax returns, and asset and liability reports. As before, we again

conclude that “the lack of detailed evidence” was fatal to the Club’s claim that it was unable to

comply with the court’s order. Kitsap Rifle III, slip op. at 16.




5
  We are aware that, Carter submitted the Club’s treasurer’s reports and bank statements for 2019,
which he represented were the Club’s most current and accurate financial documents. However,
they were incomplete. They lacked the documents we specified should be presented, i.e. tax
returns, statements of assets and liabilities, or bank statements. Kitsap Rifle III, slip op. at 16.



                                                   11
53878-4-II


       The Club also failed to present evidence that it had applied for loans or that the loans had

been rejected.6 In addition, the Club did not present any evidence of any meaningful or significant

fundraising efforts.

       The Club failed to present evidence that no lender would be willing to loan $45,000 to

them. It merely provided opinions based on pure speculation. The Club neither applied for loans

nor requested deferred payment arrangements with its consultants.

       We conclude that substantial evidence supported the court’s implicitly ruling that the Club

had the financial ability to purge the contempt order. We also conclude that the court did not abuse

its discretion in determining that the club did not meet its burden to show that it could not

financially purge the contempt order.7

                                         CONCLUSION

       We conclude that the trial court did not abuse its discretion in determining that the Club

had the financial ability to perform the contempt sanction’s purge condition. We affirm.




6
  The evidence the Club submitted on this issue was Carter’s testimony that the Club was “not
aware of any way it can obtain a loan secured by any of its property” and, even if it did, the Club
“would be unable to make monthly loan payments.” CP at 77. However, this conclusory statement
is mere speculation. The Club should have presented facts that it applied for loans and that the
lending agencies denied them. Although the Club’s land might require an expensive clean up, the
Club failed to present evidence of the property’s value after a cleanup.
7
  The Club argues that we should disregard the County’s following arguments because it raised
them for the first time on appeal: that the Club should have disclosed additional financial reports,
that the Club should have attempted to work out a payment arrangement with its consultants, and
that the Club’s $45,000 cost estimate lacked credibility because its first estimate was $158,000.
Because these arguments are not novel and they do not inject new facts into the record, we disagree
with the Club.


                                                12
53878-4-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

I concur:




        Cruser, J.




                                               13
53878-4-II


          MAXA, J. (dissenting) – The record demonstrates that the Kitsap Rifle and Revolver Club

(Club) satisfied its burden of demonstrating that it is financially unable to perform the purge

condition of the trial court’s sanction. Therefore, I believe the trial court erred in denying the

motion to terminate the contempt sanction because the Club established that it was unable to

satisfy the purge condition. Accordingly, I would reverse and remand for the trial court to

terminate the sanction.

          When a contemnor loses his or her ability to comply with the contempt order’s purge

condition, that sanction becomes punitive rather than coercive and the trial court must terminate

the sanction. In re Det. of Faga, 8 Wn. App. 2d 896, 900, 437 P.3d 741 (2019). The trial court

apparently made an implicit finding that the Club did not show that it did not have the financial

ability to comply with the purge condition in the 2019 amended order. Substantial evidence does

not support that finding.

          1.   Ability to Pay Cost of Application with Liquid Assets

          Marcus Carter, the Club’s executive officer, attached the Club’s treasurer’s report and

bank statements for 2019, which he stated were the Club’s most current and accurate financial

documents. These materials showed that the Club’s monthly average balance for January

through May was $4,760.16, and that the Club had $4,022.17 in its accounts at the end of May.

The Club expected that its accounts would hold approximately $4,000 at the end of June. Carter

stated that these accounts (and petty cash) represented the Club’s only liquid assets. In addition,

the Club submitted evidence that submitting an SDAP-Commercial application would require the

club to incur approximately $45,000 in expenses. The County did not contest this evidence.

And in the trial court, the County acknowledged that the Club appeared to have little liquid

assets.



                                                  14
53878-4-II


          The majority opinion states that the Club could have presented additional financial

information such as tax documents and asset and liability reports. In Kitsap Rifle III, the Club

relied only on the unsupported declaration of Carter to show the Club’s assets. Kitsap County. v.

Kitsap Rifle, No. 50011-6-II, slip op. at 15-16 (Wash. Ct. App. Jan. 30, 2018) (unpublished),

http://www.courts.wa.gov/opinions/pdf/D2%2050011-6-II%20Unpublished%20Opinion.pdf

(Kitsap Rifle III). The Club failed to present any documentation showing its financial situation,

including tax returns, assets and liabilities, or bank statements. Id. We concluded that “the lack

of detailed evidence” was fatal to the Club’s claim that it was unable to comply with the court’s

order. Id. at 16.

          But here, Carter submitted the Club’s treasurer’s reports and bank statements for 2019,

which he represented were the Club’s most current and accurate financial documents. These

were the type of documents that were missing when this court rejected the Club’s challenge to

the issuance of the 2016 contempt sanction. See Kitsap Rifle III, No. 50011-6-II, slip op. at 15-

16. Nothing in the record suggests that some other documents would have revealed additional

assets.

          The record clearly shows that the Club did not have sufficient liquid assets to comply

with the purge condition in the 2019 amended order.

          2.   Ability to Obtain Loans to Pay Application Expenses

          The majority opinion notes that the Club failed to submit any evidence that it was unable

to obtain a loan to pay or credit from its consultants for the application expenses. However, the

evidence the Club did submit shows that it was highly unlikely that the Club could obtain a loan

or credit.




                                                  15
53878-4-II


       Carter testified that the Club was “not aware of any way it can obtain a loan secured by

any of its property” and, even if it did, the Club “would be unable to make monthly loan

payments.” CP at 77. Barbara Butterton, the Club’s president, stated:

       With the potential for environmental liability and unresolved site development
       violations, no lender will accept the Club’s real property as collateral. The Club
       has no other assets that could possibly be considered as collateral for a loan of over
       $45,000. Instead, the Club has significant unpaid liabilities, such as for legal
       representation against its liability insurer, Northland Insurance Co. The Club owes
       over $180,000 in attorney fees for that work.

CP at 230.

       Further, the trial court entered an unchallenged finding of fact in the 2012 judgment that

the Club’s real property had been valued by a certified appraiser at “$0” based on the property’s

“continued use for shooting range purposes and the potential costs of environmental cleanup.”

CP at 6-7. The appraisal revealed that the property was “lead-contaminated and that a $2-3

million cleanup may be required for the property.” CP at 6.

       There was no indication in the record that a lender would be willing to loan $45,000 to an

entity with $4,000 in liquid assets and an outstanding $180,000 debt when the only possible

collateral was lead-contaminated property that had been appraised as having no value. The

majority opinion does not assert that the Club actually could have obtained a loan, only that it

should have tried to apply for one. But the Club should not be required to engage in a futile act

in order to prove an inability to satisfy a purge condition. See Larson v. State, 9 Wn. App. 2d

730, 745, 447 P.2d 168 (2019), review denied, 194 Wn.2d 1019 (2020) (stating that “the law

does not require futile acts”).

       Similarly, there was no indication in the record that the Club’s consultants would have

been willing to extend credit to a client with $4,000 in liquid assets and an outstanding $180,000

debt to another professional who was assisting in the Club’s efforts to reopen the shooting range.


                                                16
53878-4-II


       The majority opinion states that the Club’s position that it could not have obtained a loan

or credit is based on mere speculation. But it is the majority that is speculating that the Club

could have obtained a loan or credit given the Club’s financial condition.

       The record clearly establishes that the Club could not have obtained a loan or credit in

order to comply with the purge condition in the 2019 amended order.

       3.    Ability to Obtain Donations to Pay Application Expenses

       The majority opinion states the Club did not present evidence of any meaningful or

significant fundraising efforts, apparently suggesting that the Club could have done more to seek

donations to fund the SDAP application.

       The Club presented evidence that it solicited donations, but that the donations received

were insignificant. Butterton stated:

       It is no secret that the Club is a non-profit that accepts donations. The Club has
       specifically asked for them since receiving the 2012 trial decision, such as by
       sending about 150 letters to shooting ranges, their members, and the NRA Board
       of Directors. That effort generated less than $1,000 in donations. Meanwhile,
       GoFundMe rejected a page intended to collect donations for the Club because it
       considered the effort too political.

CP at 230. Butterton noted, “In spite of its fundraising efforts, the Club is not aware at this time

of any person or combination of persons willing to give it $45,000.” CP at 230.

       Butterton identified two limitations on the Club’s fundraising efforts. First, the closure of

the shooting range “has deprived the Club of one of its primary means of fundraising, which was

to host charitable events.” CP at 230. Second, “the Club is registered with the IRS as a

501(c)(7) organization, which means no more than 15% of its gross income can come from non-

member sources.” CP at 230. This means that the Club would need to have $255,000 in income

from member sources to be able to accept $45,000 from outside donors.




                                                 17
53878-4-II


       There was no indication in the record that the Club had the ability to obtain donations

totaling $45,000. The majority apparently believes that the Club should have tried harder. But

as noted above, the Club should not be required to engage in a futile act in order to prove an

inability to satisfy a purge condition. See Larson, 9 Wn. App. 2d at 745.

       The record clearly shows that the Club could not have obtained a sufficient level of

donations in order to comply with the purge condition in the 2019 amended order.

       4.    Summary

       I conclude that substantial evidence does not support the trial court’s implicit finding that

the Club was financially able to satisfy the purge condition in the 2019 amended order.

Therefore, I would hold that the trial court erred in denying the Club’s motion to terminate the

contempt sanction in the 2019 amended order. Accordingly, I dissent.



                                                     Maxa, P.J.




                                                18